DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/18/2021 has been entered. Claims 1-8 and 10-19 remain pending in the present application. Claim 9 has been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 18, and 19 include the new limitation of, “after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects.”

Under its broadest reasonable interpretation, the reference refers to acquiring data, based on a condition being met, re-acquiring data which is how the limitation will be interpreted until further clarification as to what the N number of objects refers to. 
Dependent claims 2-8 and 10-17 are dependent upon claim 1 and as such are rejected under 112b as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “calculating attachment compensation amounts according to the attachment precision values and a preset standard value”,  “correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts”, and “after N (N≥1)number of the objects, re-acquiring the attachment precision values of predetermined number of objects”, which when analyzed under Step 2A Prong One, “calculating attachment compensation amounts” is considered a mathematical formula (see paragraphs [0029]-[0031] of the filed specification) and wherein “correcting the attachment precision values” and “after N (N≥1)number of the objects, re-acquiring the attachment precision values of predetermined number of objects” is considered a mental process that can be performed by pen and paper.
acquiring the attachment precision values of predetermined number of objects”, and “after N (N≥1)number of the objects, re-acquiring the attachment precision values of predetermined number of objects”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely data gathering of attachment precision values using a programmable logic controller. Analyzed under Berkheimer, the act of merely gathering and sending data over a network has been deemed as a well-understood, routine, and conventional activity, see MPEP 2106.05(d)(II). 

Claims 18 and 19 are substantially similar to claim 1 with the exception of the additional elements of, “attaching machine”, “memory”, “processor”, “precision detector”, and a “worktable” which analyzed under Step 2A Prong Two, as generally recited are interpreted as generic computer components for implementing the abstract idea thus do not integrate abstract idea into a practical application. As such, claims 18 and 19 are rejected under 35 U.S.C. 101 using the same basis as presented in claim 1. 

Claims 2-8 and 10-17 further recite limitations directed to the abstract idea of a mathematical equation and mental process (see claims: 3-8, 10, and 12-15) as analyzed under Step 2A Prong One. 
The additional elements as analyzed under Step 2A Prong Two (see claims 2-4, 6-8, 10-14, and 16-17) merely provide further limitations in the form of data gathering which does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely data gathering of attachment precision values using a programmable logic controller. Analyzed under Berkheimer, the act of merely gathering and sending data over a network has been deemed as a well-understood, routine, and conventional activity, see MPEP 2106.05(d)(II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737). 

Regarding Claim 1; Yabuki teaches; An object attachment control method, comprising the following steps: (Yabuki; at least Abstract; disclose a system and method for mounting an object)
acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
calculating attachment compensation amounts according to the attachment precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).
Yabuki appears to be silent on; after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;
However, Ichikawa teaches; after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for 
Yabuki and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are implemented when placing the components to yield a more efficient system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Claims 2 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A).

Regarding Claim 2; the combination of Yabuki and Ichikawa appear to be silent on; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects.
However, Daqing teaches; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.


Regarding Claim 17; the combination of Yabuki, Ichikawa, and Daqing further teach; The object attachment control method according to claim 1, wherein the objects are polarizing plates. (Daqing; page 1, Technical field; disclose a system and method for attaching polarizing plates).

Regarding Claim 18; Yabuki teaches; acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
calculating attachment compensation amounts according to the attachment precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose 
Yabuki appears to be silent on; An attaching machine, comprising a memory, a processor, a precision detector, a worktable for attaching an object, and an object attachment control program stored in the memory and capable of running on the processor, wherein the precision detector is disposed on the worktable, and is electrically connected to the processor; and 
the object attachment control program, when executed by the processor, realizes the following steps of the attachment control method:
after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects.
However, Ichikawa teaches; after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are implemented when placing the components to yield a more efficient system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
An attaching machine, comprising a memory, a processor, a precision detector, a worktable for attaching an object, and an object attachment control program stored in the memory and capable of running on the processor, wherein the precision detector is disposed on the worktable, and is electrically connected to the processor; and 
the object attachment control program, when executed by the processor, realizes the following steps of the attachment control method:
However, Daqing teaches; An attaching machine, comprising a memory, a processor, a precision detector, a worktable for attaching an object, and an object attachment control program stored in the memory and capable of running on the processor, wherein the precision detector is disposed on the worktable, and is electrically connected to the processor; and (Daqing; at least page 2, paragraph 1; page 4, paragraph 2; disclose a mounting machine including a programmable logic controller with a memory and processor which runs a computer program for performing correction of placement of a polarizing plate, an image processor (precision detector) attached to a mounting frame (worktable) that is in communication with the programmable logic controller)
the object attachment control program, when executed by the processor, realizes the following steps of the attachment control method: (Daqing; at least page 4, paragraph 2; disclose a computer program run by a programmable logic controller)
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a polarizing plate attaching machine including a programmable logic controller and detection device for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control 

Regarding Claim 19; Yabuki teaches; acquiring the attachment precision values of predetermined number of objects; (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
calculating attachment compensation amounts according to the attachment precision values and a preset standard value; and (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts. (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein the system and method include calculating and setting the offset positional coordinates of the component to be mounted).
Yabuki appears to be silent on; A non-transitory computer readable storage medium, stored with an object attachment control program for, when executed, realizing steps of an object attachment control method:
after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects.
after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa are analogous art because they are from the same filed of endeavor or similar problem solving area, of information acquiring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of reacquiring data after a condition as taught by Ichikawa with the known system of an object placement control system of Kabuki to yield the known results of sufficient object placement in an object placement control system. One would be motivated to combine the cited references in order to ensure the compensation values are implemented when placing the components to yield a more efficient system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
	The combination of Yabuki and Ichikawa appear to be silent on; A non-transitory computer readable storage medium, stored with an object attachment control program for, when executed, realizing steps of an object attachment control method:
However, Daqing teaches; A non-transitory computer readable storage medium, stored with an object attachment control program for, when executed, realizing steps of an object attachment control method: (at least page 4, paragraph 2) a storage medium for realizing steps of an object attachment control program.
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Mital et al. (US PGPUB 20110314400).

Regarding Claim 3; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
Yabuki and Ichikawa appear to be silent on; filtering and screening the attachment precision values of all the objects, and
acquiring the attachment precision values in a preset specification value range. 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400).

Regarding Claim 4; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
Yabuki and Ichikawa appear to be silent on; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; 
before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: 
filtering and screening the attachment precision values of all the objects, and 
acquiring the attachment precision values in a preset specification value range.
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2; disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC)
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
Yabuki, Ichikawa and Daqing appear to be silent on; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: 
filtering and screening the attachment precision values of all the objects, and 
acquiring the attachment precision values in a preset specification value range.
	However, Mital teaches; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method 
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki, Ichikawa, and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Morita (US Patent 5,992,013).

Regarding Claim 5; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises:
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
calculating the average of the attachment precision values; 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Ichikawa, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A) in view of Morita (US Patent 5,992,013).

Regarding Claim 6; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: 
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises:  
calculating the average of the attachment precision values; and 
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2; disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC)
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
The combination of Yabuki, Ichikawa, and Daqing appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Ichikawa, and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 7; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range;  
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
the combination of Yabuki, Ichikawa, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Ichikawa, and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 8; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: 
before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least column 5, lines 30-63; disclose acquiring coordinate values of a component that has been placed and determining coordinate values of a component that is to be placed)
comparing the average with the preset standard value to acquire the attachment compensation amounts. (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
Yabuki and Ichikawa appear to be silent on; 
using a programmable logic controller program to acquire the attachment 10precision values of predetermined number of objects; 
filtering and screening the attachment precision values of all the objects, and  15acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).
The combination of Yabuki, Ichikawa, and Daqing appear to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki, Ichikawa, and Daqing to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki, Ichikawa, Daqing, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and 
However, Morita teaches; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Ichikawa, Daqing, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Mital et al. (US PGPUB 20110314400).

Regarding Claim 10; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range;  
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A). 

Regarding Claim 11; the combination of Yabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: (Yabuki; at least Fig. 5; column 7, lines 
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa appear to be silent on; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; 
However, Daqing teaches; using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a programmable logic controller for determining attachment precision values of objects as taught by Daqing with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving determining placement accuracy of objects placed by a machine as taught by Daqing (page 3, Beneficial Effects section).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Morita (US Patent 5,992,013). 

Regarding Claim 12; the combination of Yabuki and Ichikawa further teaches; The object attachment control method according to claim 1, wherein the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: (Yabuki; at least Fig. 5; column 7, lines 30-64; disclose wherein the system and method includes determining an offset value (compensation amount) based on the determined coordinate values calculated (attachment precision value) and wherein the value is further compared to a pre-set value)
and comparing the average with the preset standard value to acquire the attachment compensation amounts; (Yabuki; at least Fig. 5; disclose comparing a compensation amount to a pre-set value)
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises:  after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa appears to be silent on; calculating the average of the attachment precision values; 
However, Morita teaches; calculating the average of the attachment precision values; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Ichikawa, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 13; the combination of Kabuki and Ichikawa further teach; The object attachment control method according to claim 1, wherein before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for quickly acquiring specified data as taught by Mital (paragraph [0003]).
The combination of Yabuki, Ichikawa, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Ichikawa, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Ichikawa, and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Daqing (CN102736280A) in view of Mital et al. (US PGPUB 20110314400) in view of Morita (US Patent 5,992,013).

Regarding Claim 14; the combination of Kabuki and Ichikawa further teach; before the step of acquiring the attachment precision values of predetermined number of objects, the method further comprises: acquiring the attachment precision values of all the objects; and (Yabuki; at least Fig. 5; column 7, lines 30-45; disclose wherein a component to be mounted has its positional coordinates calculated (attachment precision values) prior to being mounted)
after the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts, the method further comprises: after N (N>1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects; (at least Abstract) a reacquiring section for reacquiring data based on an instance when a condition is met (i.e. n ≥ 1) such as when a compensation value is calculated in the reference of Yabuki.
Yabuki and Ichikawa appears to be silent on; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects;
filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
However, Daqing teaches; The object attachment control method according to claim 1, wherein the step of acquiring the attachment precision values of predetermined number of objects comprises: using a programmable logic controller program to acquire the attachment precision values of predetermined number of objects; (at least page 1, Technical Field section; page 4, paragraph 2) disclose an object attachment and control method (technical field section) and wherein the accuracy detection (attachment precision) is performed using a PLC.
Yabuki, Ichikawa, and Daqing are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.

The combination of Yabuki, Ichikawa, and Daqing appear to be silent on; filtering and screening the attachment precision values of all the objects, and acquiring the attachment precision values in a preset specification value range; 
the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
However, Mital teaches; filtering and screening the attachment precision values of all the objects, and (Mital; at least paragraph [0088]; discloses a method for filtering and screening values based on a user defined criteria (i.e. filtering placement values determined by Yabuki))
acquiring the attachment precision values in a preset specification value range. (Mital; at least paragraph [0088]; disclose a method with a feature to get all values within a preset specification range)
Yabuki, Ichikawa, Daqing, and Mital are analogous art because they are from the same filed of endeavor or similar problem solving area, of information data gathering systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of filtering values within a predetermined range as taught by Mital with the known system of an object placement control system 
The combination of Yabuki, Ichikawa, Daqing, and Mital appear to be silent on; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; 
However, Morita teaches; the step of calculating attachment compensation amounts according to the attachment precision values and a preset standard value comprises: calculating the average of the attachment precision values; and comparing the average with the preset standard value to acquire the attachment compensation amounts; (at least column 1, lines 64-67; column 2, line 1) disclose determining a mean of attachment precision values.
Yabuki, Ichikawa, Daqing, Mital, and Morita are analogous art because they are from the same filed of endeavor or similar problem solving area, of object attachment control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using an average of position attachment values as taught by Morita with the known system of an object placement control system of Kabuki, Ichikawa, Daqing, and Mital to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to accurately make corrections of a mounting position as taught by Morita (column 2, lines 1-4).

s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki (US Patent 6,705,004) in view of Ichikawa (US PGPUB 20130050737) in view of Gagel et al. (US PGPUB 20090234289).

Regarding Claim 15; the combination of Yabuki and Ichikawa appear to be silent on; The object attachment control method according to claim 1, wherein actual compensation amount = attachment compensation amount x compensation capability, 0<compensation capability<100%; and the step of correcting the attachment precision values of corresponding objects to be attached according to the attachment compensation amounts comprises: calculating actual compensation amounts according to the attachment compensation amounts, and correcting the attachment precision values of corresponding objects to be attached according to the actual compensation amounts.
However, Gagel teaches; (at least claim 16) disclose a compensation control method in which a first compensation amount is determined (i.e. compensation amount) and that first compensation amount is then multiplied by a correction factor (i.e. compensation capability) in order to calculate the actual compensation amount to be applied to the system. 
Yabuki, Ichikawa, and Gagel are analogous art because they are from the same filed of endeavor or similar problem solving area, of compensation control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of multiplying a determined compensation amount by a correction factor/capability factor as taught by Gagel with the known system of an object placement control system of Kabuki and Ichikawa to yield the known results of efficient object placement. One would be motivated to combine the cited references in order to provide a means for improving the accuracy when determining the compensation amount to be applied to a system as taught by Gagel (paragraph [0012]).
0<compensation capability<100%;
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the references of Kabuki and Gagel to include using a correction factor in a 0 – 100% range because applicant has not disclosed that the suggested range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well using the correction factor applied to the compensation amount as disclosed by Gagel as the correction factor serves the same purpose in determining an actual compensation amount by taking into account further capability limitations of the system being compensated.
Therefore, it would have been an obvious matter of design choice to modify the references of Kabuki, Ichikawa, and Gagel to obtain the invention as specified in the claims.

Regarding Claim 16; the combination of Kabuki, Ichikawa and Gagel further teach; The object attachment control method according to claim 15, wherein the compensation capability is adjustable; and the adjustment range of the compensation capability is: 1 %< compensation capability<100%. (Gagel; at least paragraph [0025]; disclose wherein the correction factor (compensation capability) is calculated and thus adjusted based on determined system conditions).
The references of Kabuki, Ichikawa, and Gagel do not expressly teach; wherein the compensation capability is: 0<compensation capability<100%;
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the references of Kabuki and Gagel to include using a correction factor in a 0 – 100% range because applicant has not disclosed that the suggested range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill 
Therefore, it would have been an obvious matter of design choice to modify the references of Kabuki, Ichikawa, and Gagel to obtain the invention as specified in the claims.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

In particular, the applicant argues the following two items:
The 35 U.S.C. 101 rejection is improper as the present claims solve problems in prior art in which attachment precision is manually compensated and the use of computers to perform the functionality represents significantly more. 
The reference of Ichikawa appears to be silent on, “after N (N≥1) number of the objects, re-acquiring the attachment precision values of predetermined number of objects;”. 

The office respectfully disagrees.

With regards to the first argument, the office would like to point back to the 35 U.S.C. 101 rejection set forth above. It is important to understand that the judicial exception alone cannot provide the improvement, thus the limitation of calculating and correcting precision values cannot provide the improvement as they are part of the judicial exception. For further reference, see MPEP 2106.05(a) It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” The additional elements merely amount to mere data gathering and the abstract idea is implemented on a computer. With regards to the argument that the implementation of the abstract idea on a computer represents significantly more than the abstract idea itself, the office would like to point to MPEP 2106.05(f), which in summary states that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, then the limitations are not indicative of integrating the abstract idea into a practical application. As such, the 35 U.S.C. 101 rejection is maintained. 

With regards to the second argument, interpreting the claim in its most broad form simply states that in response to a condition, re-acquire data of a defined number of objects. Though the reference of Ichikawa is not directly gathering data related to polarizing plates, in its broadest form, and with reference to the abstract and paragraph [0007], the prior art acquires information on objects, a determination of a condition being made is met, and based on the condition, re-acquiring data of the objects like that of the present application. So in combination with Yabuki, data on positional coordinate information of a part can be obtained, the offset can be calculated (conditional of the reference of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kenji Yumiba (JP 2010072183): disclose a system and method for attaching polarized plates on LCDs that includes a deviation or misalignment measuring system that is able to determine corrective actions to automatically adjust the attaching system so as to maintain satisfactory placement of polarizing plates without human intervention. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117